                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


LUCILLE JEFFERSON                                       CIVIL ACTION


VERSUS                                                  NO: 18-4641


NICHOLLS STATE UNIVERSITY                               SECTION: “H”



                          ORDER AND REASONS
      Before the Court is Plaintiff’s Motion to Remand (Doc. 8). For the
following reasons, the Motion is GRANTED.


                               BACKGROUND
      Plaintiff Lucille Jefferson filed this action in the 17th Judicial District
Court for the Parish of Lafouche, alleging that she was injured when she
tripped and fell on a sidewalk at Defendant Nicholls State University. Her
initial complaint alleges that Defendant is at fault for her injuries because it
failed, among other things, to post appropriate warning signage, maintain an
adequate maintenance policy, and train and supervise employees in inspection
of the grounds. Plaintiff later gave Defendant notice of her intent to amend
her complaint to add an allegation that the sidewalk was not in compliance

                                       1
with the Americans with Disabilities Act (ADA) guidelines and that this
contributed to Plaintiff’s fall. There are no allegations that Plaintiff is disabled
and no request that the sidewalk be remediated to comply with the ADA.
       Upon receipt of Plaintiff’s supplemental and amended pleading and even
before it was filed in state court, Defendant removed the matter to this Court
on the basis of federal question jurisdiction. Plaintiff subsequently filed the
instant Motion to Remand, alleging that Defendants’ removal was premature
and that this Court lacks subject matter jurisdiction. Because this Court
ultimately finds that it lacks subject matter jurisdiction, it need not address
Plaintiff’s other arguments. 1


                                 LEGAL STANDARD
       Generally, a defendant may remove a civil state court action to federal
court if the federal court has original jurisdiction over the action. 2 The burden
is on the removing party to show “that federal jurisdiction exists and that
removal was proper.” 3 When determining whether federal jurisdiction exists,
courts consider “the claims in the state court petition as they existed at the
time of removal.” 4




       1  In addition, because this Court holds that it lacks jurisdiction, it also does not
address Defendant’s argument that the Motion to Remand was untimely. “If at any time
before final judgment it appears that the district court lacks subject matter jurisdiction, the
case shall be remanded.” 28 U.S.C. § 1447(c).
       2 28 U.S.C. § 1441.
       3 Barker v. Hercules Offshore, Inc., 713 F.3d 208, 212 (5th Cir. 2013) (quoting

Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 722 (5th Cir. 2002)).
       4 Manguno, 276 F.3d at 723.

                                              2
                                LAW AND ANALYSIS
      Jurisdiction in this matter is alleged under 28 U.S.C. § 1331. Section
1331 provides that district courts shall have subject matter jurisdiction over a
civil action which arises under the laws of the United States. The well-pleaded
complaint         rule      governs      the      existence of       federal       question
jurisdiction. 5 Pursuant to this rule, “federal jurisdiction exists only when a
federal question is presented on the face of the plaintiff’s properly pleaded
complaint.” 6 A federal question is present when “there appears on the face of
the complaint some substantial, disputed question of federal law.” 7
      Here, it is clear from her petition that Plaintiff intends to bring a state
law claim of negligence for her injuries in the slip and fall. The petition does
not state a claim under the ADA—and indeed she admits that she is not
disabled—but rather raises violations of the ADA as evidence of Defendant’s
negligence. Claims relying on state law may be removed only when the
plaintiff’s claim “necessarily raise[s] a state federal issue, actually disputed
and substantial, which a federal forum may entertain without disturbing any
congressionally          approved     balance    of   federal     and      state    judicial
responsibilities.” 8 Courts are instructed to consider whether: “(1) a federal
right is an essential element of the state claim, (2) interpretation of the federal
right is necessary to resolve the case, and (3) the question of federal law is
substantial.” 9


      5 Hoskins v. Bekins Van Lines, 343 F.3d 769, 772 (5th Cir. 2003).
      6 Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).
      7 Carpenter v. Wichita Falls Indep. Sch. Dist., 44 F.3d 362, 366 (5th Cir. 1995).
      8 Olivier Plantation, LLC v. St. Bernard Par., 744 F. Supp. 2d 575, 584 (E.D. La. 2010).
      9 Howery v. Allstate Ins. Co., 243 F.3d 912, 917 (5th Cir. 2001).

                                              3
       Here, Plaintiff’s allegations fail to raise a substantial or necessary
federal issue. A finding that the sidewalk at issue violated the ADA is not a
necessary element of recovery. Indeed, Plaintiff alleges various other negligent
acts upon which Defendant could be found liable. 10 “As an alternate theory
supporting a single claim, the federal question is not a necessary element of
the state claim, and thus does not create federal question jurisdiction.” 11
Further, even a decision regarding whether the condition of the sidewalk
violated federal law would necessarily require a second decision—whether that
violation was negligent under state law. 12 Accordingly, the “state law issues
overwhelm the federal law issues.” 13 Plaintiff’s petition fails to present a
federal issue sufficient to give this Court jurisdiction under § 1331.


                                     CONCLUSION
       For the foregoing reasons, Plaintiff’s Motion is GRANTED, and this
matter is REMANDED to state court.


                        New Orleans, Louisiana this 1st day of November, 2018.


                                           ____________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE

       10  See Moncure v. Olympus Am., Inc., 290 F. Supp. 2d 726, 729 (S.D. Miss. 2003).
       11  Howery, 243 F.3d at 918.
        12 In re Vioxx Prod. Liab. Litig., 843 F. Supp. 2d 654, 669 (E.D. La. 2012) (“[E]ven if

Kentucky did attempt to prove that Merck failed to comply with FDA disclosure regulations,
that federal question would be resolved in the context of whether that conduct constituted a
violation of Kentucky law; thus, it is hardly a substantial question of federal law.”).
        13 Howery, 243 F.3d at 918.

                                                4
